DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G. Kim on 3/4/2021.

The application has been amended as follows: 

In Claim 1, delete all and replace with:
--  1.  Electrical field grading material which comprises a non-polar elastomeric polymer, a phyllosilicate filler and a carbon black filler, wherein any carbon black filler present in the electric field grading material has a dibutyl phthalate (DBP) absorption number from 30 to 80 ml/100 g, and wherein the phyllosilicate filler and the carbon black filler are in a weight ratio of from 0.9 to 12. –-.

Cancel Claim 6. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms.  With respect to US 4303574, while the Examiner notes the prior art contains components which are similar or the same to those of the instant claims including a carbon black with DBP values overlapping the range claimed, the Examiner notes the prior art is directed to a non-analogous field of invention of producing insulation materials for wire covers (Col. 8, lines 40-47).  The instant claims are directed to an electric field grading material, which variable in electrical conductivity depending upon the relative electric field strengths.  There is no suggestion in the art as to why one of ordinary skill in the art would use a wire insulation material as a field grading material and the Examiner notes the preamble of the instant claim is being given patentable weight as it serves antecedent basis for a limitation in the body of the claim (MPEP 2111.02).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 4/8/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761